21-1986-cv
     Sibley v. Watches
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1           At a stated term of the United States Court of Appeals for the Second Circuit, held
 2   at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 20th day of July, two thousand twenty-two.
 4
 5          PRESENT:          ROSEMARY S. POOLER,
 6                            GERARD E. LYNCH,
 7                            RAYMOND J. LOHIER, JR.,
 8                                     Circuit Judges.
 9          ------------------------------------------------------------------
10          MONTGOMERY BLAIR SIBLEY,
11
12                            Plaintiff-Appellant,
13
14                       v.                                                      No. 21-1986-cv
15
16          CHAUNCEY J. WATCHES, SOLELY
17          IN HIS OFFICIAL CAPACITY AS A
18          NEW YORK CONSOLIDATED
19          LAWS, PENAL LAW 265.00 (10)
20          LICENSING OFFICER,
21




                                                            1
 1                          Defendant-Appellee. ∗
 2            ------------------------------------------------------------------
 3            FOR PLAINTIFF-APPELLANT:                                  MONTGOMERY BLAIR SIBLEY,
 4                                                                      pro se, Odessa, NY
 5
 6            FOR DEFENDANT-APPELLEE:                           ALEXANDRIA TWINEM,
 7                                                              Assistant Solicitor General,
 8                                                              (Barbara D. Underwood,
 9                                                              Solicitor General, Andrea Oser,
10                                                              Deputy Solicitor General, on
11                                                              the brief), for Letitia James,
12                                                              Attorney General, State of
13                                                              New York, Albany, NY

14            Appeal from a judgment of the United States District Court for the

15   Western District of New York (Frank P. Geraci, Jr., Judge).

16            UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

17   AND DECREED that the judgment of the District Court is VACATED and the

18   case is REMANDED.

19            Montgomery Blair Sibley, a suspended attorney proceeding pro se, appeals

20   from the July 21, 2021 judgment of the United States District Court for the

21   Western District of New York (Geraci, J.) dismissing his complaint against

22   County Court Judge Chauncey Watches, who denied Sibley’s application for a

23   firearm license. Sibley also appeals from the District Court’s August 5, 2021




     ∗
         The Clerk of Court is directed to amend the caption as set forth above.
                                                    2
 1   order denying his motion to alter or amend its prior decision. Sibley raises

 2   constitutional challenges to New York’s law criminalizing the unlicensed

 3   possession of certain weapons, see N.Y. Penal Law § 265.01, and to New York’s

 4   firearm licensing scheme, see N.Y. Penal Law § 400.00(1). We assume the parties’

 5   familiarity with the underlying facts and the record of prior proceedings, to

 6   which we refer only as necessary to explain our decision to vacate and remand.

 7         While Sibley’s appeal was pending, the Supreme Court decided New York

 8   State Rifle & Pistol Association, Inc. v. Bruen, No. 20-843, 2022 WL 2251305 (July

 9   23, 2022). Bruen concerned a provision of New York’s firearm licensing scheme

10   that required applicants for concealed carry licenses to show “proper cause.” Id.

11   at *5 (quoting N.Y. Penal Law § 400.00(2)(f)). The Supreme Court held that the

12   Second and Fourteenth Amendments protect an individual’s right to carry a

13   handgun for self-defense outside the home and that the “proper cause”

14   requirement violated the constitutional rights of the plaintiffs, who had applied

15   for and been denied concealed carry licenses. Id. at *34. We remand the case to

16   the District Court to consider in the first instance the impact, if any, of Bruen on

17   Sibley’s claims, which concern a different provision imposing a “good moral

18   character” requirement on applications for both carry and at-home licenses. N.Y.



                                               3
1   Penal Law § 400.00(1)(b). We express no view as to that issue or any other issue

2   that may arise before the District Court as a result of this remand. 1

3         For the foregoing reasons, we VACATE the judgment of the District Court

4   and REMAND the case for proceedings consistent with this order.

5                                          FOR THE COURT:
6                                          Catherine O’Hagan Wolfe, Clerk of Court
7




    1
     For example, one issue that may arise before the District Court on remand is whether
    recent amendments to New York’s gun-licensing scheme that were enacted in response
    to Bruen and will become effective on September 1, 2022 render this case moot. See
    2022 N.Y. Sess. Laws Ch. 371 (S. 51001).
                                              4